UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6097



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ADOLFO VALDEZ, a/k/a Adolfo Valdez-Pinales,
a/k/a Angel Manuel Rios-Castro, a/k/a Big Al,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, District
Judge. (CR-92-9-F, CA-97-82-7-F)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adolfo Valdez, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Adolfo Valdez seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court. United States v. Valdez, Nos. CR-92-9-F; CA-

97-82-7-F (E.D.N.C. Dec. 16, 1997). We note that Valdez could have

challenged the two-level enhancement for possession of a firearm on

direct appeal but did not. Therefore, he may not assert it in a

collateral proceeding. See Stone v. Powell, 428 U.S. 465, 477 n.10

(1976). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2